Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “straightens a shielding gas.” The claim does not recite any specific structure of the lens which would indicate how the shielding gas is straightened. 

Claim 2 is unclear as it is not apparent what is meant by the term "different phases" in claim 2, as this term does not have any well-recognized meaning with regard to mesh sheets and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject-matter of said claims unclear. For the sake of search and examination in view of the drawings of the application this term is interpreted broad with the meaning that the mesh sheets are not congruently stacked.

Claim 3 is unclear due to the term "vertical beam". It appears that the welding torch is positionable and therefore changes its orientation, such that the term "vertical" is unclear. For the sake of search and examination this term is interpreted with the meaning that the beam extends in the longitudinal direction of the electrode tip.

Claims 4 and 7 recite “a flow path forming portion”. However, it is unclear what structure is included in this limitation. The claim requires either an assumption on the metes and bounds of the claim or requires one to look to the specification for structure. Limitations from the specification are not to be read into the claims. Therefore the limitations of “a flow path forming portion” are unable to be determined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehrig (US 2002/0134760).



Rehrig discloses regarding claim 2, Figs 2, 2A, 3, 3A shows a plurality of stacked mesh sheets (118, 122, 218) which would each have a different phase. 

Rehrig discloses regarding claim 4, a typical gas shielded welding torch (See Fig 1) would have a non-consumable electrode 16, an electrode holder (See Fig 1), a torch body 10 including a sleeve into which the electrode holder is inserted, a flow path forming portion that forms a shielding gas flow path around the sleeve (Sleeve is shown as being down the center of the torch body), and a nozzle 14 that forms a shielding gas guiding space around a distal end of the non-consumable electrode, (Fig 1 shows the interior of the nozzle having a shielding gas guiding space) the distal end extending from the electrode holder, wherein the gas lens is provided so as to separate the shielding gas flow path of the torch body from the shielding gas guiding space. (Fig 1 shows a gas lens 12, Fig 2 shows a gas lens 100 separating the shielding gas flow path of the torch body.) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rehrig (US 2002/0134760) in view of Stricklen (US 5,393,949).

Rehrig discloses regarding claim 4, a typical gas shielded welding torch (See Fig 1) would have a non-consumable electrode 16, an electrode holder (See Fig 1), a torch body 10 including a sleeve into which the electrode holder is inserted, a flow path forming portion that forms a shielding gas flow path around the sleeve (Sleeve is shown as being down the center of the torch body), and a nozzle 14 that forms a shielding gas guiding space around a distal end of the non-consumable electrode, (Fig 1 shows the interior of the nozzle having a shielding gas guiding space) the distal end extending from the electrode holder, wherein the gas lens is provided so as to separate the shielding gas flow path of the torch body from the shielding gas guiding space. (Fig 1 shows a gas lens 12, Fig 2 shows a gas lens 100 separating the shielding gas flow path of the torch body.) 


Stricklen discloses regarding claim 4, the welding gun is further provided with: a non-consumable electrode 27; and a collet 20 into which the non-consumable electrode is inserted, the torch body 18 having a sleeve 22 holding the collet 20, a shielding gas nozzle 24 forming a shielding gas guide space around a tip portion of the non-consumable electrode 27 protruding from the collet 20 (see FIG. 2); and an outer gas nozzle 14 in which the shielding gas flow path is formed around the sleeve 22 by the flow path forming portion, and an inner diffusion screen 66 configured to separate the shielding gas flow path from the shielding gas guide space (See, FIG. 2). It would have been obvious to adapt Rehrig in view of Stricklen to provide the non-consumable electrode 16, an electrode holder a torch body 10 including a sleeve into which the electrode holder is inserted, a flow path forming portion that forms a shielding gas flow path around the sleeve and a nozzle 14 that forms a shielding gas guiding space around a distal end of the non-consumable electrode, the distal end extending from the electrode holder, wherein the gas lens is provided so as to separate the shielding gas flow path of the torch body from the shielding gas guiding space since it would have been obvious to include this structure as they are included in a typical gas shielded welding torch. 

. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rehrig (US 2002/0134760) in view of Stricklen (US 5,393,949) and Akamatsu et al (JP 2015-174141) as cited by applicant with references made to applicant provided machine translation.

The teachings of Rehrig have been discussed above. Rehrig fails to disclose wherein an inner peripheral portion of the gas lens is connected to an outer peripheral surface of the sleeve, and an outer peripheral portion of the gas lens is connected to an inner peripheral surface of the nozzle. Akamatsu discloses a gas lens 6 having an inner portion being connected to an outer portion of the sleeve and an outer portion of the lens connected to an inner surface of the nozzle. It would have been obvious to adapt Rehrig in view of Akamatsu to provide these limitations for stabilizing the shielding gas. 
Regarding claim 10, Rehrig discloses the all position welding device according to claim 1. Rehrig fails to disclose a rotation mechanism for rotating the welding torch around a tube. Akamatsu discloses a welding device having a torch 7 and a gas lens 6 which is connected to a rotation mechanism 2 for rotating a welding torch 3 around a tube 3. (See Paragraph [0019]) It would have been obvious to adapt Stricklen in view of Akamatsu to provide the rotation mechanism for rotating a welding torch around a tube in order to weld a circumference of a tube.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112(b) rejections are overcome. It should be noted that claims 7-10 are listed as rejected since they are rejected under 35 U.S.C. 112 (b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


5/19/2021